DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 12/11/2020.
Claims 1, 8 and 15 have been amended.
Claims 1-2, 5-9, 12-16, and 19-20 are pending.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected.


Response to Arguments
In Remarks filed on 12/11/2020, Applicant substantially argues:
The applied references Ballard, Collins, and Chen fail to disclose the amended limitations of claim 1, and similarly amended claims 8 and 15, of “determining an initial storage capacity for the one or more tapes and temporarily marking the one or more tapes as full at the starting logical storage capacity.” Applicant’s arguments filed have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference Collins fails to disclose the limitation of claim 1, and similarly recited in claims 8 and 15, of “assigning the one or more tapes on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes.” Applicant’s arguments filed have been fully considered but are not found to be persuasive. The aspects of Paragraph [0009] of Collins, it is explicitly stated that “[o]r for example, data can be stored using the storage resource best suited for handling data of a specific type (e.g., backup data can be stored using SAN storage as opposed to server attached storage). The management policy may also include restrictions associated with the available storage capacity. For example, a slower device may be designated for backup only, no video, etc.” Herein it explicitly noted that the type of data to be stored is factored into the determination for storage to be allocated. Furthermore, Paragraph [0029] of Collins notes that user requirements as well as data capacity are also considered for storage allocation. These are represented by the disclosure of considering identified available capacity for allocation and the capability of reserving for the user a specified amount of storage. Under broadest reasonable interpretation of the claim language, assignment of storage capacity as detailed by Collins is found to render obvious the limitations of being based at least in part on customer demands, type and volume of data to be stored and initial capacity size. Additionally, it is noted in Paragraph [0023] of Collins that the storage is referred to on a “per pool basis.”
By virtue of dependency on independent claims 1, 8, and 15, the applied references fail to disclose the limitations of claims 2, 5-7, 9, 12-14, 16, 19 and 20. Applicant’s arguments filed have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 11, 2020.

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities:  
Claim 1, line 18 amended recites “maximum physical storage capacity provide by the one…” should be corrected to “maximum physical storage capacity provided by the one…”
Claims 8 and 15 amended limitations repeat the same issue identified above. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2008/0126257) in view of Collins (US 2002/0129216) and further in view of Chen et al. (US 10,082,959) and still further in view of Ashton et al. (US 2005/0050263).

Regarding claim 1, Ballard discloses a method for adjusting available physical tape storage capacities, the method comprising: determining, by the one or more computer processors, an initial storage capacity for the one or more tapes, wherein the initial storage capacity is a starting logical storage capacity that is less than the maximum physical storage capacity provided by the one or more tapes … ([0024] The tape library 10 is configured to have an architecture that allows a user (customer) to purchase a base library capacity. wherein the base capacity is the initial storage capacity); determining, by the one or more computer processors, an incremental growth threshold for the one or more tapes … ([0024] FIG. 2 illustrates exemplary on-demand ordering of storage capacity increases in the backup storage apparatus 10 or tape library 10. The tape library 10 is configured to have an architecture that allows a user (customer) to purchase a base library capacity that includes additional capacity, and then subsequently purchase licenses to use the additional capacity when it is needed. [0025] The component 22 (interface manager 22) monitors the licensed capacity threshold of the tape library 10. wherein the licensed capacity threshold is the incremental growth threshold); …  wherein the incremental growth assignment is an increment in the storage volume of the one or more tapes up to the maximum physical storage capacity provided by the one or more tapes; and responsive to a determination that the incremental growth threshold is exceeded, incrementing, by the one or more computer processors, the starting logical storage capacity of the one or more tapes by an incremental growth assignment up to the maximum physical storage capacity provided by the one or more tapes … ([0025] When the tape library 10 nears or reaches its licensed capacity, a prompt 31 is generated by the component 22 (interface manager 22) that is sent to the controller 17, and which is displayed on a display 32 of the operator control panel 30. An exemplary prompt 31 is "Library has passed (is nearing) capacity threshold. Order More?". [0026] After the prompt 31 is displayed, a user may choose to order additional capacity directly from the available additional, but yet unlicensed, capacity in the tape library 10. After choosing to make the order, such as by selecting a "YES" button or icon, a user configurable capacity threshold 33 is displayed, and the user may select 34 or enter 34 the amount of additional capacity to be purchase.); and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is reached, prompting, by the one or more computer processors, a user to purchase one or more additional tapes (Figure 2 and corresponding disclosure) ... This procedure can be conducted by one or more computer processors as claimed as indicated in [0027] This procedure is completely automatic and only requires signature authorization to expand the capacity of the tape library 10 rather than requiring a complex purchase and setup scheme. It would also be obvious that authorization and increased capacity could occur without user interaction with prior information setup to automatically approve of the threshold capacity increases. Ballard also indicates that additional capacity may be added directly from available additional, yet unlicensed, capacity. In this case, the available capacity may be considered the maximum physical storage capacity which is capable of being allocated to the client. Unavailable storage capacity would not be exposed to the client and would subsequently not be available for allocation. Therefore, storage capacity could not expand to unavailable storage. Subsequently, the additional capacity may be viewed as the incremental growth assignment. Ballard does not explicitly teach determining, by one or more computer processors, an initial capacity size for one or more tapes, wherein the initial capacity size is a maximum physical storage capacity provided by the one or more tapes; assigning, by the one or more computer processors, the one or more tapes to a logical cluster on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes. Regarding these limitations, Collins discloses “[0007] Program code identifies the available storage capacity of the storage resources (e.g., storage attached to a server and/or a workstation, NAS devices, SAN-based storage, etc.). [0009] In addition, the management policy may include a classification of the storage by type (e.g., attached, NAS device, SAN, etc.) and/or the characteristics of the available storage capacity, (e.g., the physical capacity of the storage device, a percentage of the unused storage capacity available for allocation, access speed, etc.). The classification and/or characteristics may be used, for example, to create logical devices (or partitions thereon) having similar characteristics, manage the available capacity of the logical device, etc… Or for example, data can be stored using the storage resource best suited for handling data of a specific type (e.g., backup data can be stored using SAN storage as opposed to server attached storage). The management policy may also include restrictions associated with the available storage capacity. For example, a slower device may be designated for backup only, no video, etc. And [0023] and [0029]”  It would be obvious to one of ordinary skill in the art that a system would be able to analyze and determine the characteristics of attached storage devices as identified in Collins and that storage devices could be logically grouped such that the devices could be accessed taking advantage of a shared characteristic. Furthermore, this includes customer and data requirements as noted when allocating available storage capacity. Ballard and Collins do not explicitly disclose … and temporarily marking the one or more tapes as full at the starting logical storage capacity to expedite mount and seek times; … wherein the incremental growth threshold is a predetermined storage volume equal to a percentage of the maximum physical storage capacity provide by the one or more tapes; … and marking the one or more tapes as full at a storage volume equal to the starting logical storage capacity plus the incremental growth assignment; initiating a reclaim operation to purge inactive data from the one or more tapes, wherein the reclaim operation includes … restoring the physical storage capacity volume to the one or more tapes and resetting the starting logical storage capacity of the one or more tapes. Regarding the reclaim and restore limitations, Chen discloses “[Col. 5 ln. 48-57] Although a TLU enables a user to avoid allocating unnecessary storage space from a common storage pool, there are still some instances where the TLU may comprise allocated areas of storage space (i.e., allocated slices) that are not being used. Notably, the TLU may be subjected to certain data storage optimization operations, such as a logical unit number (LUN) shrink, a LUN compression, or a LUN zeroing operation. In general, these operations can free up storage space in the TLU, thereby creating unused allocated slices. [Col. 7 ln. 19-31] Further, in at least some embodiments, a user may efficiently manage data placement within a storage pool based on storage characteristics of the storage pool. For example, in at least one embodiment, if 80% of storage space of a storage pool is in use by a user for storing data and the remaining 20% of storage space is available as free storage, the user may reclaim the remaining 20% of storage space by managing placement of data efficiently such that a set of storage devices (such as disk drives, RAID groups) corresponding to the remaining 20% of the storage space may be reclaimed as free storage space by migrating data stored on the set of storage devices to another set of storage devices within the storage pool. [Col. 16 ln. 29-39] Further, during relocation of data from the set of slices, data placement logic 454 marks the set of slices as unavailable for new allocations such that data storage system 12 can not allocate a slice for storing data from the set of slices that are being reclaimed. Further, in at least one embodiment of the current technique, data placement logic 454 may verify before reclaiming a portion of a storage pool whether sufficient amount of free storage space is available in the storage pool to migrate data of the portion of the storage pool within the storage pool to different RAID groups.” Herein it is indicated that memory may be reclaimed to restore free storage. It would be obvious to one of ordinary skill in the art to reclaim memory when there is no longer any free memory available such as reaching the maximum storage capacity. The starting logical capacity as determined at initial allocation is otherwise maintained after reclaiming unused storage. It is not otherwise evident how the starting logical capacity is reset after restoring physical storage capacity beyond referring back to the starting logical capacity Paragraphs [0021,0052] “[0021] The identification module within the apparatus is configured to identify the tape cartridge as "full" when a substantial portion of the user-defined capacity of the tape storage medium is used to store the data. For example, if a user defines the capacity of a particular tape cartridge to be 30%, the identification module is configured to mark the tape " full" when data is written to approximately 30% of the tape. The user-defined 30% capacity may include a portion of the first segment or, in another embodiment, may fully include at least the first segment of the tape storage medium. [0052] The mapping module 306 of the tape media utilization module 202 is configured, in one embodiment, to map the user-defined capacity or automatic default capacity to a specific tape storage cartridge 116. For example, if a user selects via the selection module 304 20% as a user-defined capacity for a specific tape storage cartridge 116, the mapping module 306 stores a record that associates a 20% user-defined capacity with the particular tape storage cartridge 116. The record may be stored, in one embodiment, within a host 106 or a library manager 110 or on another storage device. The identification module 308 is configured to identify a tape storage cartridge 116 as "full" when a substantial portion of the user-defined capacity of the tape storage medium has been used to store the data.” Herein it is disclosed that the tape may be marked as “full” when reaching a predefined capacity other than the actual maximum capacity of the storage. Furthermore, it is disclosed in Paragraph [0049] “Preferably, segmentation of the tape media cartridge 116 permits a first segment to be used either exclusively or in conjunction with one or more subsequent segments. If the first segment is used exclusively, a user may specify the capacity of the first segment. The capacity for the first segment may be specified as a specific number of bytes or as a certain percentage of the full capacity for the tape media cartridge 116. In addition, both a first segment and a second segment may be used to store the user's data. The second segment may store a portion of a first dataset or a completely different dataset.” Herein it is disclosed that the value for triggering capacity adjustment may be defined as a percentage of the full capacity of the storage. To this effect, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate storage as “full” at a lower capacity than the actual maximum physical capacity available to improve data access time as claimed as noted in Paragraphs [0011-0012] of Ashton. Ballard, Collins, Chen, and Ashton are analogous art because they are from the same field of endeavor of memory provisioning.
Regarding claim 2, Ballard and Collins in combination disclose the method of claim 1; Collins further discloses wherein determining an initial capacity size for one or more tapes further comprises: retrieving, by the one or more computer processors, a plurality of physical tape information for the one or more tapes, wherein the plurality of physical tape information includes at least a model type of the one or more tapes and the maximum physical storage capacity provided by the one or more tapes ([0009] In addition, the management policy may include a classification of the storage by type (e.g., attached, NAS device, SAN, etc.) and/or the characteristics of the available storage capacity, (e.g., the physical capacity of the storage device, a percentage of the unused storage capacity available for allocation, access speed, etc.). The classification and/or characteristics may be used, for example, to create logical devices (or partitions thereon) having similar characteristics, manage the available capacity of the logical device, etc.). It would be obvious to one of ordinary skill in the art to combine the disclosure of Collins with the disclosure of Ballard to provide capabilities of identifying the model type of the tapes according to the respective physical capacity.
Regarding claim 5, Ballard and Collins in combination disclose the method of claim 1; Ballard further discloses wherein determining an incremental growth threshold for the one or more tapes further comprises: determining, by the one or more computer processors, the incremental growth threshold for the one or more tapes based, at least in part, one or more predefined storage policies, wherein the one or more predefined storage policies include one or more conditions for handling storage growth and storage demands ([0026] After the prompt 31 is displayed, a user may choose to order additional capacity directly from the available additional, but yet unlicensed, capacity in the tape library 10. After choosing to make the order, such as by selecting a "YES" button or icon, a user configurable capacity threshold 33 is displayed, and the user may select 34 or enter 34 the amount of additional capacity to be purchase. This may be done by typing in the capacity increase amount, or selecting an amount from a pull-down menu, or other similar action, for example.). It would be obvious to one of ordinary skill in the art to recognize that selecting an amount from a pull-down menu is representative of a predefined storage policy for handling storage growth and demands.
Regarding claim 6, Ballard and Collins in combination disclose the method of claim 5; Ballard further discloses wherein the one or more conditions include at least a predefined storage capacity volume, which when reached, triggers the incremental growth assignment, wherein the incremental growth assignment functions to increase the logical storage capacity of the one or more tapes by a predetermined storage volume ([0025]). As similarly indicated in the rejection of claim 1, reconfiguration of the resource capacity is triggered in response to monitoring a threshold.
Regarding claim 7, Ballard and Collins in combination disclose the method of claim 1; Ballard further discloses where incrementing a logical storage capacity of the one or more tapes by an incremental growth assignment further comprises: determining, by the one or more computer processors, the incremental growth threshold is exceeded where a volume of data in the one or more tapes reaches the starting logical storage capacity for the one or more tapes ([0025] The component 22 (interface manager 22) monitors the licensed capacity threshold of the tape library 10. When the tape library 10 nears or reaches its licensed capacity, a prompt 31 is generated by the component 22 (interface manager 22) that is sent to the controller 17, and which is displayed on a display 32 of the operator control panel 30. An exemplary prompt 31 is "Library has passed (is nearing) capacity threshold. Order More?".). The licensed capacity threshold is the starting logical storage capacity claimed.
Regarding claim 8, Ballard discloses a computer program product for improving physical tape storage management by adjusting available physical tape storage capacities based on predefined storage policies, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0039] The exemplary method 50 or algorithm 50 may be used with storage apparatus 10 such as magnetic tape libraries, optical drives and hard disk drives, for example, although it is described with reference to use with a tape library 10.), the program instructions comprising: program instructions to determine an initial storage capacity for the one or more tapes, wherein the initial storage capacity is a starting logical storage capacity that is less than the maximum physical storage capacity provided by the one or more tapes … ([0024] The tape library 10 is configured to have an architecture that allows a user (customer) to purchase a base library capacity. wherein the base capacity is the initial storage capacity); program instructions to determine an incremental growth threshold for the one or more tapes … ([0024] and [0025] The component 22 (interface manager 22) monitors the licensed capacity threshold of the tape library 10. wherein the licensed capacity threshold is the incremental growth threshold); … wherein the incremental growth assignment is an increment in the storage volume of the one or more tapes up to the maximum physical storage capacity provided by the one or more tapes; and responsive to a determination that the incremental growth threshold is exceeded, program instructions to increment the starting logical storage capacity of the one or more tapes by an incremental growth assignment not to exceed the maximum physical storage capacity provided by the one or more tapes ([0025-0026]); and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is reached, program instructions to prompt a user to purchase one or more additional tapes (Figure 2 and corresponding disclosure) ...  This procedure can be conducted by one or more computer processors as claimed as indicated in [0027]. It would also be obvious that authorization and increased capacity could occur without user interaction with prior information setup to automatically approve of the threshold capacity increases. The interpretation of Ballard is similar as presented in the rejection of claim 1. Ballard does not explicitly teach program instructions to determine an initial capacity size for one or more tapes, wherein the initial capacity size is a maximum physical storage capacity provided by the one or more tapes; program instructions to assign the one or more tapes to a logical cluster on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes; however, Collins discloses in Paragraphs [0007], [0009], [0023], and [0029] consideration of customer and data requirements for allocating available storage capacity. Ballard and Collins do not explicitly disclose … and temporarily marking the one or more tapes as full at the starting logical storage capacity to expedite mount and seek times; … wherein the incremental growth threshold is a predetermined storage volume equal to a percentage of the maximum physical storage capacity provide by the one or more tapes; … and marking the one or more tapes as full at a storage volume equal to the starting logical storage capacity plus the incremental growth assignment; program instructions to initiate a reclaim operation to purge inactive data from the one or more tapes, wherein the reclaim operation includes … restoring the physical storage capacity volume to the one or more tapes and resetting the starting logical storage capacity of the one or more tapes. Regarding the reclaim and restore limitations, Chen discloses “[Col. 5 ln. 48-57] and [Col. 7 ln. 19-31] and [Col. 16 ln. 29-39].” Regarding the marking of one or more tapes as full at the starting logical capacity and capacity plus the incremental growth assignment and the growth threshold being a percentage of the maximum physical storage capacity limitations, Ashton discloses in Paragraphs [0021,0052] that the tape may be marked as “full” when reaching a predefined capacity other than the actual maximum capacity of the storage. Furthermore, it is disclosed in Paragraph [0049] that the value for triggering capacity adjustment may be defined as a percentage of the full capacity of the storage. To this effect, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate storage as “full” at a lower capacity than the actual maximum physical capacity available to improve data access time as claimed as noted in Paragraphs [0011-0012] of Ashton. Claim 8 is otherwise rejected on a similar basis as claim 1.
Regarding claim 9, Ballard and Collins in combination disclose the computer program product of claim 8; Collins further discloses wherein program instructions to determine an initial capacity size for one or more tapes further comprise: program instructions to retrieve a plurality of physical tape information for the one or more tapes, wherein the plurality of physical tape information includes at least a model type of the one or more tapes and the maximum physical storage capacity provided by the one or more tapes ([0009] In addition, the management policy may include a classification of the storage by type (e.g., attached, NAS device, SAN, etc.) and/or the characteristics of the available storage capacity, (e.g., the physical capacity of the storage device, a percentage of the unused storage capacity available for allocation, access speed, etc.). The classification and/or characteristics may be used, for example, to create logical devices (or partitions thereon) having similar characteristics, manage the available capacity of the logical device, etc.). It would be obvious to one of ordinary skill in the art to combine the disclosure of Collins with the disclosure of Ballard to provide capabilities of identifying the model type of the tapes according to the respective physical capacity.
Regarding claim 12, Ballard and Collins in combination disclose the computer program product of claim 8; Ballard further discloses wherein program instructions to determine an incremental growth threshold for the one or more tapes further comprise: program instructions to determine the incremental growth threshold for the one or more tapes based, at least in part, one or more predefined storage policies, wherein the one or more predefined storage policies include one or more conditions for handling storage growth and storage demands ([0026] After the prompt 31 is displayed, a user may choose to order additional capacity directly from the available additional, but yet unlicensed, capacity in the tape library 10. After choosing to make the order, such as by selecting a "YES" button or icon, a user configurable capacity threshold 33 is displayed, and the user may select 34 or enter 34 the amount of additional capacity to be purchase. This may be done by typing in the capacity increase amount, or selecting an amount from a pull-down menu, or other similar action, for example.). It would be obvious to one of ordinary skill in the art to recognize that selecting an amount from a pull-down menu is representative of a predefined storage policy for handling storage growth and demands.
Regarding claim 13, Ballard and Collins in combination disclose the computer program product of claim 12; Ballard further discloses wherein the one or more conditions include at least a predefined storage capacity volume, which when reached, triggers the incremental growth assignment, wherein the incremental growth assignment functions to increase the logical storage capacity of the one or more tapes by a predetermined storage volume ([0025]). As similarly 
Regarding claim 14, Ballard and Collins in combination disclose the computer program product of claim 12; Ballard further discloses where program instructions to increment a logical storage capacity of the one or more tapes by an incremental growth assignment further comprise: program instructions to determine the incremental growth threshold is exceeded where a volume of data in the one or more tapes reaches the starting logical storage capacity for the one or more tapes ([0025] The component 22 (interface manager 22) monitors the licensed capacity threshold of the tape library 10. When the tape library 10 nears or reaches its licensed capacity, a prompt 31 is generated by the component 22 (interface manager 22) that is sent to the controller 17, and which is displayed on a display 32 of the operator control panel 30. An exemplary prompt 31 is "Library has passed (is nearing) capacity threshold. Order More?".). The licensed capacity threshold is the starting logical storage capacity claimed.
Regarding claim 15, Ballard discloses a computer system for improving physical tape storage management by adjusting available physical tape storage capacities based on predefined storage policies, the computer system comprising: one or more computer readable storage media; and program instructions stored on at least one of the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: one or more computer processors; program instructions to determine an initial storage capacity for the one or more tapes, wherein the initial storage capacity is a starting logical storage capacity that is less than the maximum physical storage capacity provided by the one or more tapes … ([0024] The tape library 10 is configured to have an architecture that allows a user (customer) to purchase a base library capacity. wherein the base capacity is the initial storage capacity); program instructions to determine an incremental growth threshold for the one or more tapes … ([0024] and [0025] The component 22 (interface manager 22) monitors the licensed capacity threshold of the tape library 10. wherein the licensed capacity threshold is the incremental growth threshold); … … wherein the incremental growth assignment is an increment in the storage volume of the one or more tapes up to the maximum physical storage capacity provided by the one or more tapes; and responsive to a determination that the incremental growth threshold is exceeded, program instructions to increment the starting logical storage capacity of the one or more tapes by an incremental growth assignment not to exceed the maximum physical storage capacity provided by the one or more tapes ([0025] and [0026]); and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is reached, program instructions to prompt a user to purchase one or more additional tapes (Figure 2 and corresponding disclosure) ... This procedure can be conducted by one or more computer processors as claimed as indicated in [0027]. It would also be obvious that authorization and increased capacity could occur without user interaction with prior information setup to automatically approve of the threshold capacity increases. The interpretation of Ballard is similar as presented in the rejection of claim 1. Ballard does not explicitly teach program instructions to determine an initial capacity size for one or more tapes, wherein the initial capacity size is a maximum physical storage capacity provided by the one or more tapes; program instructions to assign the one or more tapes to a logical cluster on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes; however, Collins discloses in Paragraphs [0007], [0009], [0023], and [0029] consideration of customer and data requirements for allocating available storage capacity. Ballard and Collins do not explicitly disclose … and temporarily marking the one or more tapes as full at the starting logical storage capacity to expedite mount and seek times; … wherein the incremental growth threshold is a predetermined storage volume equal to a percentage of the maximum physical storage capacity provide by the one or more tapes; … and marking the one or more tapes as full at a storage volume equal to the starting logical storage capacity plus the incremental growth assignment; program instructions to initiate a reclaim operation to purge inactive data from the one or more tapes, wherein initiating the reclaim operation includes restoring the physical storage capacity volume to the one or more tapes and resetting the starting logical storage capacity. Regarding the reclaim and restore limitations, Chen discloses “[Col. 5 ln. 48-57] and [Col. 7 ln. 19-31] and [Col. 16 ln. 29-39].” Regarding the marking of one or more tapes as full at the starting logical Paragraphs [0021,0052] that the tape may be marked as “full” when reaching a predefined capacity other than the actual maximum capacity of the storage. Furthermore, it is disclosed in Paragraph [0049] that the value for triggering capacity adjustment may be defined as a percentage of the full capacity of the storage. To this effect, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate storage as “full” at a lower capacity than the actual maximum physical capacity available to improve data access time as claimed as noted in Paragraphs [0011-0012] of Ashton. Claim 15 is otherwise rejected on a similar basis as claim 1.
Regarding claim 16, Ballard and Collins in combination disclose the computer system of claim 15; Collins further discloses wherein program instructions to determine an initial capacity size for one or more tapes further comprise: program instructions to retrieve a plurality of physical tape information for the one or more tapes, wherein the plurality of physical tape information includes at least a model type of the one or more tapes and the maximum physical storage capacity provided by the one or more tapes ([0009] In addition, the management policy may include a classification of the storage by type (e.g., attached, NAS device, SAN, etc.) and/or the characteristics of the available storage capacity, (e.g., the physical capacity of the storage device, a percentage of the unused storage capacity available for allocation, access speed, etc.). The classification and/or characteristics may be used, for example, to create logical devices (or partitions thereon) having similar characteristics, manage the available capacity of the logical device, etc.). It would be obvious to one of ordinary skill in the art to combine the disclosure of Collins with the disclosure of Ballard to provide capabilities of identifying the model type of the tapes according to the respective physical capacity.
Regarding claim 19, Ballard and Collins in combination disclose the computer system of claim 15; Ballard further discloses wherein program instructions to determine an incremental growth threshold for the one or more tapes further comprise: program instructions to determine the incremental growth threshold for the one or more tapes based, at least in part, one or more predefined storage policies, wherein the one or more predefined storage policies include one or more conditions for handling storage growth and storage demands ([0026] After the prompt 31 is displayed, a user may choose to order additional capacity directly from the available additional, but yet unlicensed, capacity in the tape library 10. After choosing to make the order, such as by selecting a "YES" button or icon, a user configurable capacity threshold 33 is displayed, and the user may select 34 or enter 34 the amount of additional capacity to be purchase. This may be done by typing in the capacity increase amount, or selecting an amount from a pull-down menu, or other similar action, for example.). It would be obvious to one of ordinary skill in the art to recognize that selecting an amount from a pull-down menu is representative of a predefined storage policy for handling storage growth and demands.
Regarding claim 20, Ballard and Collins in combination disclose the computer system of claim 19; Ballard further discloses wherein the one or more conditions include at least a predefined storage capacity volume, which when reached, triggers the incremental growth assignment, wherein the incremental growth assignment functions to increase the logical storage capacity of the one or more tapes by a predetermined storage volume ([0025]). As similarly indicated in the rejection of claim 1, this process can be a reconfiguration of the resource capacity.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135